DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (2012/0314541) in view of Kishigami (2017/0299711).
Regarding claims 1, 4, 6, 15, 18, and 20, Matsuura discloses an electronic device (Fig. 1) comprising: a wireless communication module (6) configured to transmit a signal for recognizing an external object (e.g. [0061]); at least one processor (18) operably connected to the wireless communication module; and at least one memory (implicitly paired with microcomputer/processor, e.g. [0032]) operably connected to the at least one processor, wherein the at least one memory is configured to store instructions for causing the at least one processor, when executed, to: estimate a predicted distance to the external object, determine, in proportion to the estimated predicted distance, a length of a sequence included in a signal for recognizing the external object, the length determined as one among a plurality of sequence lengths preconfigured based on the estimated predicted distance, and control the wireless communication module so as to transmit at least one signal including a sequence having the determined length ([0083]-[0088]; it is estimated/predicted whether an external object is at a short distance or is more distant, and code length for the transmission signal is selected accordingly. Also note [0117] disclosing various types of transmission waves).  Accordingly, Matsuura likewise discloses a method of estimating a predicted distance to an external object; determining, based on the estimated predicted distance, a length of a sequence included in a signal for recognizing the external object; and transmitting at least one signal including a sequence having the determined length.
Matsuura does not specify that the sequence is specifically a Golay sequence but instead discloses that the sequence included in the transmission signal may be Barker code or others, and is not limited to the sequence type ([0118]).  
Kishigami discloses a similar module to transmit a signal for recognizing an external object and discloses Golay along with Barker and other code sequences as known alternative pulse compression codes as options (e.g. [0064]).  In view of the disclosure of Matsuura concerning sequence types and the disclosure of Kishigami, it would have been obvious to one of ordinary skill in the art to select Golay sequences for the disclosed invention of Matsuura for the conventional Golay advantage of ideal autocorrelation properties with predictable results. 
Regarding claims 2 and 16, Matsuura discloses receiving at least one signal which is a reflection and return of the at least one transmitted signal from the external object; acquiring, based on the at least one transmitted signal and the at least one received signal, a property of the external object; and recognizing, based on the acquired property of the object, the object (e.g. [0059]-[0060], or [0061]).
Regarding claims 3 and 17, while the claims are indefinite, Matsuura discloses that the estimating is based on “the type of application…” , e.g. whether the object was already detected or not ([0088]).
Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura as applied to claims 4 and 18 above, and further in view of Galambos et al. (2015/0029151).
Matsuura does not disclose configuring the plurality of preconfigured Golay sequence lengths, based on the state of the electronic device, the state including an intensity of a peripheral noise signal. Galambos discloses an object detecting electronic device and method where Golay sequences are employed.  Galambos teaches defining a length of the Golay sequence responsive to the noise environment ([0034]) among other factors.  It would have been obvious to one of ordinary skill in the art to configure the preconfigured Golay sequence lengths based on the intensity of a peripheral noise signal in order to improve detection by increasing gain as suggested by Galambos.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 have a requirement to determine “a length of a Golay sequence included in a signal for recognizing the external object” and later to transmit “at least one signal including a Golay sequence having the determined length”.  The metes and bounds of the invention concerning the signal(s) are indefinite.  The past tense term “included” suggests that that the determination is made concerning a signal already in existence, however the presence of the subsequent transmission step appears to suggest that the determination is in fact a determination of length of a sequence to be included in a signal that is then transmitted. For examination the latter is presumed but clarification is required.   Claims 4, 6, and 7 likewise refer to “the length of a Golay sequence included in a signal”. These claims also raise an additional issue in that they refer to “the length”, but this length of “a Golay sequence” is included in “a signal”.  Is it the intent that these claims refer to the same length, Golay sequence, and signal introduced in claim 1, or rather do the claims introduce additional lengths/sequences?  In other words, taking claim 7 as the example, is it intended to require that the instructions cause the processor to determine one length of a Golay sequence based on the estimated predicted distance (per claim 1) and determine another length of another Golay sequence based on whether or not communication is being performed?  Or rather, is claim 7 intended to require that the length of the Golay sequence determined in claim 1 also be based on whether or not communication is being performed?
Claim 2 recites the limitation "the transmitted wireless signal " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 16 recite the limitation "the property of the external object" in lines 7 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 3 and 17 recite the limitation "the type of application using recognition of the external object" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 4 and 18, the wording is not clear as to what is “based on the estimated predicted distance”.  Are the sequence lengths preconfigured “based on the estimated distance”, or is the claimed determination “based on the estimated distance”?
	Claims not specifically mentioned above depend on one of claims 1 or 15 and are likewise indefinite.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eithan discloses WLAN radar using Golay sequences. Davis discloses radar and alternate use of Barker and Golay codes. Jin discloses adjustable Golay sequence lengths in ultrasound technology. Kishigami (‘766 and ‘166) discuss the impact of code length on dynamic range applied to radar. Shope discloses choosing a DSSS code length based on a predetermined query distance. Gresham discloses varying code length in accordance with target range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646